Filed 5/26/22 (unmodified opn. attached)
                          CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                       DIVISION ONE


 THE PEOPLE,                                   A160334
        Plaintiff and Respondent,
                                               (San Mateo County
 v.                                             Super. Ct. No. 16-NF-004951A)
 CRISTIAN CRUZ-PARTIDA,
                                               ORDER MODIFYING OPINION
        Defendant and Appellant.               AND DENYING REHEARING

                                                [NO CHANGE IN JUDGMENT]



THE COURT:
       It is ordered that the opinion filed herein on April 28, 2022, be modified
as follows:
       1. On page 5, after the second full sentence on the page that begins “At
the time of the sound,” add as footnote 4 the following footnote, which will
require the renumbering of all subsequent footnotes.
               4 Detective Mark Kosta later testified that he measured the
               distance from the closed gate to the curb of the sidewalk as
               approximately 52 feet and the distance from the gate to the
               beginning of a brick area between the pathway and the
               sidewalk as approximately 28 feet. He did not measure the
               length of the brick area.
       2. On page 6, delete footnote 4, which begins “We reject,” and replace it
with the following footnote 5, which will require the renumbering of all
subsequent footnotes:
            5 As discussed below, we reject Cruz-Partida’s argument
            that the trial court misapplied the law here by confusing
            the present ability to commit an assault with the actus reus
            necessary to uphold an assault conviction.
      3. On page 16, at the end of the first paragraph, after the citation to
“(Rivera, at p. 333.),” add as footnote 12 the following footnote, which will
require renumbering of all subsequent footnotes:

            12  Given this case law, we reject Cruz-Partida’s argument
            that the trial court erred in denying his motion for
            judgment of acquittal, brought at the close of the
            prosecution’s case, by conflating present ability with the
            actus reus necessary for an assault. In support of his
            acquittal motion, Cruz-Partida argued there was no
            evidence that he was shooting at either Nicholas or Steven,
            and the prosecution failed to provide evidence regarding
            the location of either brother at the time of the single
            gunshot. The court initially expressed concern with respect
            to the facts of this case given that assault requires an act
            that would directly and probably result in the application of
            force to Steven or Nicholas. The prosecutor responded by
            citing Chance and McMakin for the proposition that it does
            not matter whether Cruz-Partida was aiming at either
            victim. The court reviewed both cases, concluding that
            Chance discussed different fact situations focused on
            present ability but that it did not “think there’s any
            question here that there was a present ability to inflict
            injury.” The court then discussed the facts of Chance,
            noting that there was “no showing that the gun was ever
            trained on” the purported victim. When the prosecutor
            next mentioned that, in McMakin, the defendant pointed
            the gun so that the ball would strike the ground before it
            hit the purported victim but never discharged the weapon,
            the court responded, “that’s the idea, which is more than
            we have here.” The court then concluded: “[Cruz-Partida
            is] in the breezeway with the gun . . . prominently
            displayed so it can be seen from 60 to 70 feet away, which is
            what it sounds like the approximate distance was based on
            the measurements that were brought out during the


                                        2
             testimony. The gun can be seen, and we know the gun was
             loaded at the time. And that moment—putting aside the
             discharge of the weapon, that moment is an assault as I
             understand it from Chance. So with that, your [section]
             1118 [motion] is denied.” While the facts were not directly
             at issue in Chance because the defendant conceded his
             behavior established intent, it seems clear that the court
             was considering the facts of both Chance and McMakin in
             determining there was sufficient evidence of intent in this
             case. Regardless, even if the trial court misspoke or was
             confused, “ ‘we review the ruling, not the court’s reasoning,
             and, if the ruling was correct on any ground, we affirm.’ ”
             (People v. Chism (2014) 58 Cal.4th 1266, 1295, fn. 12.) And
             we conclude that there was substantial evidence of intent
             before the trial court when it denied Cruz-Partida’s
             acquittal motion. (See McMakin, supra, 8 Cal. at p. 548
             [“When there is any competent evidence before the jury to
             show the intent to commit an assault, it is for them to
             determine the question of intention.”].)
      4. On page 17, after the fifth full sentence on the page, which begins
“We conclude” and ends with “one of the two brothers,” add as footnote 13 the
following footnote, which will require renumbering of all subsequent
footnotes:

             13 In his petition for rehearing, Cruz-Partida argued that
             this analysis misstates the evidence because he never
             pointed the gun “in the direction” of the brothers or in their
             “general vicinity.” It is true that there is no evidence that
             Cruz-Partida ever aimed the gun directly at either brother.
             However, Cruz-Partida, himself, testified that that he shot
             with his right arm across his torso to the left at about a 30-
             degree angle downward from parallel to the ground so that
             Steven “could back up.” He also testified that Nicholas was
             about 21 feet away and Steven was 16 feet away and “slow
             rolling” towards him when he fired the shot into the dirt on
             the street side of the gate. Thus, the evidence clearly
             establishes that Cruz-Partida pointed the gun in the
             general vicinity of the brothers. Moreover, he also pointed



                                        3
            the gun in the direction of the brothers as opposed to, for
            example, behind him.
      5. On page 17, at the end of the carryover paragraph, after the last
sentence, which begins “In other words” and ends with “mens rea for assault
in this case,” add as footnote 14 the following footnote:

            14 In his petition for rehearing, Cruz-Partida
            unsurprisingly objected to the general rule we have
            articulated for determining whether a defendant’s actions
            in displaying a firearm are sufficient to supply the mens
            rea necessary for assault. His argument that our analysis
            turns nearly every instance of brandishing a gun (§ 417,
            subd. (a)(2)) into the more serious crime of assault ignores
            the fact that displaying an unloaded gun without the
            present ability to apply force would not qualify as the more
            serious offense. We can also envision a scenario where a
            gun is displayed in a rude or angry manner, but other
            circumstances show that the armed individual has no
            intent to actually discharge it. In the end, our touchstone
            is McMakin, which, over a century ago, explained: “The
            drawing of a weapon is generally evidence of an intention
            to use it. Though the drawing itself is evidence of the
            intent, yet that evidence may be rebutted when the act is
            accompanied with a declaration, or circumstances, showing
            no intention to use it.” (McMakin, supra, 8 Cal. at p. 549.)
            On the other hand, “presenting a gun at a person who is
            within its range . . . . accompanied by such circumstances
            as denote an intention existing at the time” is sufficient to
            provide the mens rea for assault, even when the gun is not
            directly aimed at the victim. (Id. at pp. 548–549.) While
            we recognize that these cases will always be fact-specific,
            we have simply attempted to identify here some of the
            “circumstances . . . denot[ing] an intention.” (Id. at p. 548.)
            Thus, in McMakin, displaying a gun at an individual with
            whom he had a property dispute, along with a conditional
            threat to use it, was sufficient. In this case, Cruz-Partida’s
            dangerous conduct in displaying and/or firing the gun,
            along with the bad blood between him and Nicholas and the
            other surrounding circumstances provide substantial


                                        4
           evidence of the mens rea for assault, even though there is
           no evidence Cruz-Partida actually aimed at either brother.
     There is no change in the judgment.

     Appellant’s petition for rehearing is denied.
Dated:




                                          ____________________________
                                          MARGULIES, ACTING P. J.




A160334
People v. Cruz-Partida




                                      5
Filed 4/28/22 (unmodified version)
                          CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                               A160334
 v.
 CRISTIAN CRUZ-PARTIDA,                        (San Mateo County
                                                Super. Ct. No. 16-NF-004951A)
           Defendant and Appellant.


       Defendant Cristian Cruz-Partida appeals from a jury verdict finding
him guilty of assault with a semiautomatic firearm with a related special
allegation of firearm use. On appeal, Cruz-Partida argues that insufficient
evidence supports his assault conviction because there was no evidence his
conduct was likely to produce injurious consequences. He further asserts
that the evidence was insufficient to support the jury’s necessary conclusion
that he did not act in self-defense. We disagree with both contentions and
affirm.
                                          I.
                                     BACKGROUND
       On September 22, 2016, the San Mateo County District Attorney filed a
felony information charging Cruz-Partida with the murder of Nicholas G.
(Pen. Code,1 § 187, subd. (a); count 1); the attempted murder of Steven G.


       1All statutory references are to the Penal Code unless otherwise
specified.
(§§ 664, 187, subd. (a); count 2); felony assault of Steven G. with a
semiautomatic firearm (§ 245, subd. (b); count 3); and felony assault of
Steven G. and/or Nicholas G. with a semiautomatic firearm (§ 245, subd. (b);
count 4). Counts 1 and 2 were enhanced with allegations involving the
intentional discharge of a firearm and great bodily injury. (§§ 1203.075,
subd. (a), 12022.7.) Count 3 was enhanced by allegations of personal use of a
firearm and great bodily injury. (§§ 12022.5, subd. (a), 12022.7, subd. (a).)
Count 4 included a special allegation claiming personal use of a firearm.
(§ 12022.5, subd. (a).)
      The charges stemmed from two different altercations on April 25, 2016,
both of which involved Cruz-Partida, Nicholas G., and Nicholas’s brother,
Steven G. Counts 1 through 3 relate to the shooting of Nicholas and Steven
near Orange Memorial Park in South San Francisco, which led to Nicholas’s
death and injured Steven. In contrast, as the prosecutor made clear in her
statements to the jury, count 4 relates solely to conduct which occurred prior
to the park shooting outside of Cruz-Partida’s nearby apartment. Because
the jury ultimately acquitted Cruz-Partida of counts 1 through 3, we focus
our factual recitation on the evidence adduced at trial with respect to count 4.
A.    Prosecution Evidence
      Jury trial in this matter commenced on November 18, 2019. Melissa L.
testified that she met Cruz-Partida at school when she was 13 years of age,
and the two had an on-again, off-again relationship from 2009 to 2015. They
had a daughter together in 2012. Melissa and her daughter lived in an
apartment with Cruz-Partida, his parents, and his sister from approximately
2014 until early 2016. Access to the apartment was through either of two
locked gates.




                                        2
      Melissa met Nicholas G. at work and began a dating relationship with
him around November 2015. Cruz-Partida was living in the apartment off
and on during this time, but she considered their romantic relationship to be
over. Melissa identified Nicholas as her boyfriend and believed they had a
serious relationship. Nicholas and Cruz-Partida had never met, but Nicholas
knew where Cruz-Partida lived because he had been with Melissa when she
went to the apartment to pick up her daughter. During the six months she
dated Nicholas, Melissa spoke with Cruz-Partida via phone and text. Cruz-
Partida was aware of Nicholas’s relationship with Melissa.
      On the evening of April 24, 2019, Melissa and Nicholas were in a
serious car accident. While Melissa was being transported to the hospital,
Nicholas looked through her cellphone, taking screenshots of various pictures
and communications involving Melissa and other men that appeared on her
phone, including a conversation in which Cruz-Partida called Nicholas “ugly.”
Early the next morning, Nicholas and Melissa engaged in a text conversation
during which he was very upset and accused her of being unfaithful. By the
end of the conversation, Melissa believed they had reconciled, as several of
the last messages from Nicholas stated that he loved her. However, later
that day, Nicholas texted her, stating: “ ‘I’m going to whoop your ex’s ass.’ ”
He also called her asking for the name of Cruz-Partida’s girlfriend. At
another point, he called to let Melissa know: “ ‘Your baby daddy wants to
fight me. Talk to you later.’ ” Cruz-Partida also called Melissa, telling her
that “ ‘they’ ” were at the house and that he told Nicholas “ ‘he didn’t want to
fight in front of the house.’ ”
      Digital evidence showed that Nicholas messaged Cruz-Partida that
afternoon, stating: “ ‘Aha, I already been hella times. I know where you
live. . . . You pussy ass nigga talking over blood. Meet me at PD Valley right



                                        3
now.’ ” Cruz-Partida responded: “ ‘Meet me at my house.’ ” Nicholas replied:
“ ‘Ah, why you pussy, you now come PV, motherfucker.’ ” Cruz-Partida then
suggested his “baby mama” could bring Nicholas to his house. And Nicholas
stated: “ ‘I’ll have Ashley [(Cruz-Partida’s current girlfriend)] take me,
bruh.’ ”
      The neighbor who lived on the second floor of Cruz-Partida’s three-unit
apartment complex also testified. She confirmed that the only entrance to
Cruz-Partida’s apartment was through the two locked gates. On April 25,
2016, she heard arguing between Cruz-Partida and another individual who
was later identified as Nicholas. Nicholas was with a second young man (his
brother Steven), was “very angry,” and was arguing with Cruz-Partida “over
some woman.” Nicholas stated, “ ‘She’s mine,’ ” and “ ‘She loves me.’ ” Cruz-
Partida responded that “he was with her” and they had “just had a baby.”
When she heard Nicholas say he was going to come back with some friends
that night and kill Cruz-Partida, she called 911. Both Cruz-Partida and
Nicholas were cursing at each other. Nicholas was trying to get Cruz-Partida
to come out, saying: “ ‘You’re a pussy. Why don’t you come out? You’re a
chicken shit.’ ” The neighbor took pictures from her window in case the police
didn’t arrive in time.
      The back and forth went on for 15 or 20 minutes. Cruz-Partida was
telling Nicholas and Steven to leave. The neighbor could not see Cruz-
Partida, but, at one point, she heard Nicholas say to him: “ ‘You think you’re
big shit because you have a gun’ ” or “ ‘I don’t care if you have a
gun.’ ”2 Nicholas was pacing back and forth on the sidewalk and would take a


      2A picture was found on Nicolas’s phone of Cruz-Partida holding what
appeared to the lead detective on the case to be a semiautomatic weapon
similar to the one used in the alleged crimes. On our own motion, we
augmented the record on appeal in this case to include People’s exhibits A, B,

                                        4
few steps towards Cruz-Partida, but she never saw him go in the gate. The
neighbor saw Steven in the beginning, but he went over toward the next
house, and she didn’t see him again until after she heard a sound like a
firecracker on the side of the house with the courtyard. 3 At the time of the
sound, Nicholas was standing on the sidewalk, which was approximately 23
feet from the gate. Steven then joined Nicholas and they both ran away
towards the corner of the street. The two young men disappeared from her
view for about five minutes, then reappeared walking together with another
individual. Eventually, all three moved out of sight. Thereafter, the
neighbor heard three more firecracker sounds coming from the park.
      Witnesses tracked three individuals heading from the apartment
building to the park, one on a skateboard (Cruz-Partida) and the other two
walking quickly behind him. Joseph G., who was sitting in his car in a
nearby parking lot saw Nicholas catch up to Cruz-Partida and “ ‘[get] in his
face.’ ” Nicholas punched Cruz-Partida, who stepped back, pulled a gun out
of his front pocket, and shot both Nicholas and Steven. Cruz-Partida then
fled on foot.
      Nicholas identified his shooter as Cristian Cruz to the first officer who
responded to the scene. At the time of his arrest several days later, Cruz-
Partida had a laceration on his left cheekbone. An officer collected a spent
brass casing from some dirt in the courtyard at Cruz-Partida’s apartment
complex. It matched three other casings found at the scene of the murder,


and C, various depictions of this photograph which were admitted into
evidence in the case. (Cal. Rules of Court, rule 8.155(a)(1)(A).)
      3The neighbor acknowledged that if an individual walked down her
neighbor’s fence line towards the gate, she wouldn’t have been able to see
them. It was also unclear how much of Nicholas’s pacing on the sidewalk an
individual standing inside the courtyard would be able to see.


                                       5
and all four casings were fired by a gun discovered on a bike trail near the
park after the shooting. DNA from the gun was matched to Cruz-Partida.
No weapons were found in the clothing collected from Nicholas and Steven.
According to Melissa, Cruz-Partida called her after the incident, “gloating”
about shooting Nicholas and Steven and stating: “ ‘Your boy is in the
hospital. He got shot. He got what he deserved. He never should have
caused problems with me. I’m gone. You’re never going to see me again.’ ”
      At the close of the prosecution’s evidence, Cruz-Partida brought a
motion for acquittal with respect to counts 1, 2, and 4. He argued there was
insufficient evidence as to count 4, because there was no evidence that he was
shooting at either Nicholas or Steven, and the prosecution failed to provide
evidence regarding the location of either brother at the time of the single
gunshot. The trial court initially found Cruz-Partida’s count 4 argument the
“most interesting.” The prosecutor argued, however, that for purposes of an
assault conviction it does not matter where a defendant was aiming or if the
possible targets were out of range, citing People v. Chance (2008) 44 Cal.4th
1164 (Chance) and People v. McMakin (1857) 8 Cal. 547 (McMakin). After
noting that the discussion of present ability to inflict injury in Chance was
not at issue in the present case, the court denied the motion for acquittal,
stating: “The gun can be seen, and we know the gun was loaded at the time.
And that moment—putting aside the discharge of the weapon—that moment
is an assault.”4




      4We reject Cruz-Partida’s argument that the trial court misapplied the
law here. As stated above, the court expressly acknowledged that the
discussion of present ability in Chance was irrelevant to this case. It then
went on, having reviewed both McMakin and Chance, to correctly state that
there was sufficient evidence to proceed on the assault charge.


                                       6
B.    Defense Evidence
      Cruz-Partida testified in his own defense. At 2:05 p.m. on April 25,
2016, he received a direct message on his phone from an unknown sender
saying, “ ‘What’s up, bitch ass nigga?’ ” Thereafter, he received multiple
threatening messages, and the sender identified himself as Nicholas.
According to Cruz-Partida, he invited Nicholas to come to his house because
he wanted to see if he really knew where it was. He was not jealous of
Nicholas, as he had been dating another woman, Ashley, for four or five
months. When Nicholas antagonized him by stating he would have Ashley
bring him to Cruz-Partida’s house, Cruz-Partida replied in kind, stating:
“ ‘Where you at? I’ll tell her pick you up. How my dick taste, though.’ ”
      About 30 minutes later, Nicholas and another individual later
identified as Steven arrived at his house.5 Cruz-Partida admitted to being
mad, but stated he was mad at Melissa, not Nicholas. He brought a gun
when he went outside because he did not know what he was getting himself
into. He asked the brothers to leave. Cruz-Partida claimed that the lock on
the gate was broken at the time and also testified that he often hopped the
gate, which was about eight feet tall. Nicholas was pacing back and forth on
the sidewalk and did the talking, stating repeatedly: “ ‘Come out here and
fight. Stop being a pussy. Stop being a bitch.’ ” Steven kept his hands in his
pockets the whole time. Cruz-Partida took a video of the two brothers and
could be heard stating: “ ‘This nigga over here recording me. He know I’m




      5 According to Cruz-Partida, their arrival prompted him to leave a voice
message for Melissa that had been played for the jury in which he repeatedly
called her a “ ‘fucking bitch’ ” and stated: “ ‘Bringing that rat, bringing that
bitch ass nigga to my house, bringing that nigga Nick to my house, are you
fucking serious?’ ”


                                       7
the man. This nigga ain’t fucking with shit. Where you supposed to be from,
bruh?’ ”
      As Nicholas paced, Steven was slowly moving closer. Cruz-Partida
could see Steven the whole time but could not always see Nicholas. He pulled
his gun out when Steven started “coming too close” and, ultimately, he fired
his gun at the ground “[t]o scare them, tell them to leave.” At the time he
fired the shot, Nicholas was about 21 feet away and Steven was 16 feet away
and “slow rolling” towards him. Cruz-Partida shot with his right arm across
his torso to the left at about a 30-degree angle downward from parallel to the
ground so that Steven “could back up.” He aimed towards the ground near a
bush on the street side of the gate. Nicholas responded that now Cruz-
Partida was going to get caught as the police were going to come. Nicholas
threatened to break his windows if he didn’t come out.
      Aware that his mother and sister would be home soon, Cruz-Partida
went into his apartment, grabbed his skateboard, and left toward the back
alley. Nicholas and Steven saw him and followed him, telling him to “fight,
fight.” He told them “to leave [him] the fuck alone,” but they persisted.
Steven still had his hands in his pockets, and Cruz-Partida was concerned
Steven had a weapon, especially because the brothers did not seem scared
that he had a weapon. When they got to the park, Steven cut off his planned
escape route and hit him hard. Cruz-Partida had his hand on the trigger of
his gun and accidentally fired a shot at the ground as he was pulling the gun
out of his pocket. He then fired at Steven and, when Nicholas started coming
at him, he fired a third shot at Nicholas. He did not want to kill anybody, but
he was afraid. According to Cruz-Partida, he possessed the gun for about a
week before the shootings. Although he had held other firearms on two




                                       8
occasions, he had never fired a gun before and had no formal training related
to firearms.
C.    Jury Instructions, Verdict, and Sentencing
      The case went to the jury with final instructions on December 16, 2019.
Among the jury instructions, the trial court gave a modified version of
CALCRIM No. 845 as follows:
      “The defendant is charged in Counts 3 and 4 with assault with a
semiautomatic firearm in violation of Penal Code section 245.
      “To prove that the defendant is guilty of this crime, the People must
prove: [¶] 1. The defendant did an act with a semiautomatic firearm that by
its nature would directly and probably result in the application of force to a
person; [¶] 2. The defendant did that act willfully; [¶] 3. When the defendant
acted, he was aware of facts that would lead a reasonable person to realize
that his act by its nature would directly and probably result in the
application of force to someone; [¶] 4. When the defendant acted, he had the
present ability to apply force with a semiautomatic firearm to a person; [¶]
AND [¶] 5. The defendant did not act in self-defense.
      “Someone commits an act willfully when he does it willingly or on
purpose. It is not required that he intend to break the law, hurt someone
else, or gain any advantage.
      “The People are not required to prove that the defendant actually
intended to use force against someone when he acted.
      “No one needs to have been actually injured by defendant’s act. But if
someone was injured, you may consider that fact, along with all the other
evidence, in deciding whether the defendant committed an assault.
      “A semiautomatic pistol extracts a fired cartridge and chambers a fresh
cartridge with each single pull of the trigger.”



                                        9
      On December 20, 2019, the jury returned verdicts of not guilty on
counts 1, 2, and 3, but found Cruz-Partida guilty on count 4. It also found the
related use enhancement true. The trial court sentenced Cruz-Partida on
June 9, 2020. He received the lower term of three years in prison on count 4,
plus the lower term of three years on the use enhancement, for a total of six
years.6 This timely appeal followed.
                                       II.
                                 DISCUSSION
A.    Standard of Review
      The scope of our review in this context is well settled. “ ‘When
considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the
judgment to determine whether it contains substantial evidence—that is,
evidence that is reasonable, credible, and of solid value—from which a
reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citation.] We presume in support of the judgment the existence of
every fact the trier of fact reasonably could infer from the evidence.
[Citation.] If the circumstances reasonably justify the trier of fact’s findings,
reversal of the judgment is not warranted simply because the circumstances
might also reasonably be reconciled with a contrary finding. [Citation.] A
reviewing court neither reweighs evidence nor reevaluates a witness’s
credibility.’ (People v. Lindberg (2008) 45 Cal.4th 1, 27.)” (People v.
Covarrubias (2016) 1 Cal.5th 838, 890.)



      6 Cruz-Partida was also sentenced to an additional two years in prison
for felony assault, gang participation, and battery with serious bodily
injury—with enhancements for gang promotion and great bodily injury—
based on an unrelated 2017 incident.


                                        10
B.    Substantial Evidence Supports the Verdict
      1.    Assault with a Semiautomatic Firearm
      Cruz-Partida argues he was improperly convicted of assault because
there was no evidence that he did an act that would directly and probably
result in the application of force to either Nicholas or Steven; nor, he claims,
was he aware of facts that would lead a reasonable person to conclude that
his actions would have had such an effect. In particular, he contends that
firing one shot at the ground away from the two brothers was not likely to
result in any injury, and thus such an act cannot supply the intent necessary
to support the jury’s assault finding. Cruz-Partida misapprehends the nature
of this general intent crime.
      “An assault is an unlawful attempt, coupled with a present ability, to
commit a violent injury on the person of another.”7 (§ 240.) Although the
assault statute speaks of an unlawful attempt, the crime “ ‘is not simply an
adjunct of some underlying offense [like criminal attempt], but [is] an
independent crime statutorily delineated in terms of certain unlawful conduct
immediately antecedent to battery.’ ” (People v. Williams (2001)
26 Cal.4th 779, 786 (Williams).) As a result, assault and criminal attempt
require different mental states. (Chance, supra, 44 Cal.4th at p. 1170.)
“[C]riminal attempts, because they require proof of specific intent, may be
more remotely connected to the attempted crime.” (Id. at p. 1167.) Assault,
in contrast, is a general intent crime that “requires an act that is closer to the
accomplishment of injury than is required for other attempts.” (Ibid.) Under
such circumstances, “a specific intent to injure is not an element of assault



      7Assault with a deadly weapon is defined to include “an assault upon
the person of another with a semiautomatic firearm.” (§ 245, subds. (a)(2) &
(b).)


                                        11
because the assaultive act, by its nature, subsumes such an intent.”
(Williams, at p. 786; see also Chance, at p. 1167 [noting “established rule that
assault is a general intent crime”].)
      In Williams, the Supreme Court explained the mental state required to
support a conviction for assault. (Williams, supra, 26 Cal.4th at p. 782.) Our
high court had previously held that “the ‘mens rea [for assault] is established
upon proof the defendant willfully committed an act that by its nature will
probably and directly result in injury to another, i.e., a battery.’ ”8 (Ibid.,
quoting People v. Colantuono (1994) 7 Cal.4th 206, 214 (Colantuono).) The
Williams court clarified that “a defendant guilty of assault must be aware of
the facts that would lead a reasonable person to realize that a battery would
directly, naturally and probably result from his [or her] conduct.” (Williams,
at p. 788.) Therefore, defendants “may not be convicted based on facts [they]
did not know but should have known.”9 (Ibid.) “For example, a defendant
who honestly believes that his act was not likely to result in a battery is still
guilty of assault if a reasonable person, viewing the facts known to defendant,
would find that the act would directly, naturally, and probably result in a
battery.” (Id. at p. 788, fn. 3.)


      8 “ ‘It has long been established . . . that “the least touching” may
constitute battery.’ ” (People v. Rocha (1971) 3 Cal.3d 893, 899, fn. 12.) Thus,
“[t]he terms ‘violence’ and ‘force’ are synonymous when used in relation to
assault, and include any application of force even though it entails no pain or
bodily harm and leaves no mark.” (People v. Flummerfelt (1957)
153 Cal.App.2d 104, 106.)
      9 The Williams court was attempting to make clear that “mere
recklessness or criminal negligence” were insufficient to support a conviction
for assault. (Williams, supra, 26 Cal.4th at pp. 785, 787–788.) However, it
noted that “recklessness” in this context is used in “its historical sense as a
synonym for criminal negligence, rather than its more modern conception as
a subjective appreciation of the risk of harm to another.” (Id. at p. 788, fn. 4.)


                                        12
      To summarize: Post-Williams, the “test for assault is whether a
reasonable person, viewing the facts known to [the defendant], would find
that the act in question would directly, naturally, and probably result in
physical force being applied to another, i.e., a battery.” (People v. Bipialaka
(2019) 34 Cal.App.5th 455, 459.) No specific intent to cause injury is
required. (Williams, supra, 26 Cal.4th at p. 790.) Rather, the focus is on the
“offensive or dangerous character of the defendant’s conduct.” (Colantuono,
supra, 7 Cal.4th at pp. 214–215; see also Williams, at p. 785 [noting proper
focus on the “ ‘violent-injury-producing nature of the defendant’s acts’ ”].)
Cruz-Partida’s assertions to the contrary notwithstanding, pointing a loaded
gun at another individual and/or firing that gun in the vicinity of others has
been found, under appropriate circumstances, to be sufficient to justify a
charge of assault.
      The oldest case touching on this issue is McMakin, supra, 8 Cal. 547.
There, John Green and the defendant had a dispute regarding certain land.
Green was horseback riding on a trail through those lands when he was
intercepted by the defendant, who threatened to shoot him if he did not leave.
(Ibid.) At the same time, the defendant drew a revolver, “which he held in a
perpendicular line with the body of Green, but with the instrument so
pointed that the ball would strike the ground before it reached [Green], had
the pistol been discharged. [Green] turned his horse and rode off.” (Ibid.) In
discussing the evidence of intent necessary for an assault, the Supreme Court
stated that “presenting a gun at a person who is within its range . . . .
accompanied by such circumstances as denote an intention existing at the
time, coupled with a present ability of using actual violence against the
person of another, will be considered an assault.” (Id. at p. 548.) The
McMackin court noted that “[t]he drawing of a weapon is generally evidence



                                       13
of an intention to use it.” (Id. at p. 549.) In that case, the evidence was
sufficient even though the gun was not pointed directly at Green, because
there was no evidence rebutting the intention to use it and the defendant
threatened to shoot Green if he did not leave.10 (McMakin, at p. 548; compare
People v. Laya (1954) 123 Cal.App.2d 7, 12, 16 (Laya) [assault on mother
completed when she heard a struggle and shots at night, walked into her
living room, observed her daughter’s failed suitor on the front porch and her
husband near the front porch door, and then witnessed the suitor point a gun
at her which clicked twice but failed to fire; “[t]he mere pointing of a gun at a
victim constitutes an assault with a deadly weapon, whether or not it is fired
at all”].)
       Williams, itself, is also instructive. In that case, two rivals for the
affection of a woman (Nicholson) had a number of prior confrontations.
(Williams, supra, 26 Cal.4th at p. 782.) On the day in question, King
repeatedly telephoned Nicholson, trying to persuade her to accompany him
and his two teenage sons on an outing. After she refused to speak to him,
King drove to Nicholson’s house with his sons, parking his pickup truck at
the front curb. He left a note for Nicholson on the front door, knocked, and
went back to his truck to wait. (Ibid.) Williams opened the front door and
told King to stay away from Nicholson. He then got a shotgun from his truck
(which was parked in the driveway), loaded it, and “walked back toward the


       10McMakin thus also contains a discussion of assault by conditional
threat. (McMakin, supra, 8 Cal. at p. 548.) The Attorney General argues at
length that the conviction in this case can also be justified on that basis.
However, we conclude that the evidence here is sufficient to support a
general finding of assault and do not consider the Attorney General’s
alternate theory. (See People v. Kunkin (1973) 9 Cal.3d 245, 251 [we “cannot
look to legal theories not before the jury in seeking to reconcile a jury verdict
with the substantial evidence rule”].)


                                         14
house and fired, in his words, a ‘warning shot’ directly into the rear
passenger-side wheel well of King’s truck.” (Id. at pp. 782–783.) Williams
acknowledged he saw King crouched behind his truck about a foot and a half
from the rear fender well. No one was hit by the shot. (Id. at p. 783.) The
Supreme Court concluded that Williams’s firing of a “warning shot” toward
the victim’s truck with knowledge the victim “was in the near vicinity”
sufficiently demonstrated “that his act by its nature would directly, naturally
and probably result in a battery.” (Id. at p. 790; see People v. Raviart (2001)
93 Cal.App.4th 258, 261–262, 264–265, 266–267 [upholding two convictions of
assault with a firearm on a police officer under Williams; one officer rounded
the corner of a building and the defendant pointed a loaded gun at him while
the other officer crouched nearby around the corner; under the
circumstances, pointing the gun at one officer was sufficient to effect an
assault upon both of the officers who were pursuing him]; see also Chance,
supra, 44 Cal.4th at p. 1175 [finding the application of Williams in Raviart
“correct”].)
      More recently, our high court confirmed that “pointing a gun at
someone in a menacing manner is sufficient to establish the requisite mental
state” for assault. (People v. Hartsch (2010) 49 Cal.4th 472, 507–508.) In
that case, a woman heard something ram the front door of her apartment
and, when she opened it, she saw the defendant in the passenger seat of a
truck “not far from the door” pointing a gun at her. She slammed the door.
(Id. at p. 507.) Hartsch argued under Williams that there “was no showing
he knew that his actions that night would probably and directly result in a
battery.” (Hartsch, at p. 507.) The Supreme Court concluded that pointing
the gun at the woman “under threatening circumstances” was sufficient to
establish the mental state for assault. (Id. at p. 508.)



                                       15
      Finally, in People v. Rivera (2019) 7 Cal.5th 306, shots were fired from
one vehicle towards another vehicle at an intersection. After the individuals
in the shooter’s vehicle looked at them in a “threatening manner” and threw
up their hands “like there was a problem,” the victim driver was speeding
away from the intersection when he heard three shots fired in rapid
succession. He was shot in the ankle. The other passenger was not injured,
but saw the driver display a handgun and fire three shots at them. (Id. at pp.
316–317.) The trial court failed to instruct the jury on the elements of
assault. (Id. at p. 332.) The Supreme Court, however, concluded the error
was harmless because the jury was properly instructed on personal use of a
fireman—which requires that the defendant “ ‘intentionally displayed a
firearm in a menacing manner, intentionally fired it, or intentionally struck
or hit a human being with it’ ”—and the special allegation was found true as
to each victim. (Id. at p. 333.) Citing McMakin and Laya, the court
concluded that this “finding alone may be sufficient to establish assault.”
(Rivera, at p. 333.)
      We discern from these cases the general rule that displaying a gun
and/or firing it in the general direction of others is sufficient to provide the
mens rea for an assault charge where there is animus between the defendant
and the targeted party and/or the surrounding circumstances are fraught.
Thus, understanding the context is important. Here, we note the following
facts of which Cruz-Partida was aware: Nicholas was currently dating
Melissa, the mother of Cruz-Partida’s young child. Cruz-Partida remained in
contact with Melissa, with whom he had had an on-again, off-again
relationship for six years. Cruz-Partida was aware that Nicholas had come to
his house with his brother to fight him. Both were angry during the
altercation. The two cursed at and antagonized each other repeatedly, both



                                        16
in person and by text. Nicholas continually asked Cruz-Partida to come out
and fight, and Cruz-Partida told him to leave over a period of 15 to 20
minutes. At one point, Nicholas said he was going to come back with some
friends that night and hurt or kill Cruz-Partida. Steven had his hands in his
pockets and was slowly coming closer. Cruz-Partida knew his gun was
loaded when he intentionally pointed it in the direction of the brothers. He
also testified he had never shot a gun before and had little firearm
experience. We conclude that a reasonable person, knowing what Cruz-
Partida knew at the time, would find that the act of pointing the loaded gun
in the general vicinity of Nicholas and Steven during the continuing dispute
would directly, naturally, and probably result in some type of physical force
being applied to one of the two brothers. Thereafter, the situation became
even more chaotic when Cruz-Partida purposely fired what he called a
“warning shot” at the ground, with Nicholas about 21 feet away and Steven
about 16 feet away. At either of these points in the altercation, the jury could
reasonably infer that Cruz-Partida acted purposely to frighten the brothers
with physical menace—acts which, by virtue of their nature, contemplate
injurious consequences. In other words, Cruz-Partida’s offensive and
dangerous conduct along with the surrounding circumstances provide
substantial evidence of the necessary mens rea for assault in this case.
      2.    Absence of Self-defense
      Cruz-Partida nevertheless argues that there was insufficient evidence
that he was not acting in self-defense when he displayed and fired his gun
outside of his apartment, making his conviction for assault improper. In
arguing that it was reasonable to take defensive action, Cruz-Partida focuses
on the facts that Nicholas and Steven came to his apartment with the intent




                                       17
to assault him and made repeated threats. Cruz-Partida’s argument,
however, ignores our standard of review.
      The parties agree on the applicable law. To justify conduct that would
otherwise be an assault on grounds of self-defense, a defendant “ ‘must have
an honest and reasonable belief that bodily injury is about to be inflicted on
him [or her].’ ” (People v. Minifie (1996) 13 Cal.4th 1055, 1064.) “In other
words, the defendant’s belief must both subjectively exist and be objectively
reasonable.” (People v. Brady (2018) 22 Cal.App.5th 1008, 1014.) “The threat
of bodily injury must be imminent.” (Minifie, at p. 1064) Moreover, “ ‘any
right of self-defense is limited to the use of such force as is reasonable under
the circumstances.’ ” (Id. at p. 1065, citing Civ. Code, § 50 [“Any necessary
force may be used to protect from wrongful injury the person . . . of oneself
. . . .”].) It is the prosecution’s burden to prove beyond a reasonable doubt
that the defendant did not act in lawful self-defense. (People v. Lee (2005)
131 Cal.App.4th 1413, 1429.) However, as stated above, our review is for
substantial evidence.
      Here, the jury was properly instructed on the law of self-defense. And
it is clear they knew how to apply it, as they acquitted Cruz-Partida on the
more serious charges associated with the altercation at the park. Indeed, the
jury asked several questions regarding the self-defense requirements. For
example, it sought clarification on what amount of time constitutes the
“ ‘future’ ” in contrast to an “imminent” threat. The court responded by
referring the jury back to its instructions and stating: “An imminent danger
is one that is present in the situation when the defendant acted rather than a
danger threatened at some future time.” It appears that the jury concluded
that the threat of bodily harm was not imminent with respect to the assault




                                       18
charge at Cruz-Partida’s apartment, and substantial evidence supports that
conclusion.
         As detailed above, Cruz-Partida conceded that he thought Nicholas
only wanted to engage in a fist fight with him. While he and Nicholas did
trade insults outside his home, the exchange went on for a significant period
of time without escalating. Rather, Nicholas kept demanding that Cruz-
Partida come out and fight, and Cruz-Partida repeatedly asked the brothers
to go away. Cruz-Partida admitted that Nicholas at one point stated that he
would come back later with “friends,” a comment his neighbor corroborated.
However, this comment refers solely to a future threat and suggests that the
standoff would likely end by the brothers retreating until a better
opportunity presented itself. While they might also have reached the
opposite conclusion, the jury could reasonably determine, on these facts, that
Cruz-Partida was not responding to an imminent threat when he pulled out
his gun and/or fired a warning shot.
         The jury may also have reasonably determined based on the evidence
presented that Cruz-Partida was not actually afraid of imminent bodily
injury. He was on his home turf with a loaded gun, and there was no
evidence either of the brothers had a weapon. Although Cruz-Partida
testified he was afraid Steven might have a weapon because he always had
his hands in his pockets, the jury could have discounted this testimony.
Similarly, the only evidence that Steven was coming closer to Cruz-Partida
before he fired the warning shot came from Cruz-Partida, himself. The
neighbor testified that she could not see Steven until after the shot was fired.
And there was an eight-foot gate nearby which Cruz-Partida could use as
cover.




                                       19
      Finally, Cruz-Partida’s own behaviors could be viewed as showing a
lack of fear. When he took the video of the brothers standing outside of his
apartment he could be heard saying: “ ‘This nigga ain’t fucking with shit.’ ”
Cruz-Partida testified he meant by this that “whatever [Nicholas was] doing
[by trying to fight him] is not going to affect me.” Finally, during closing
arguments, the prosecutor referenced the picture taken by Nicholas of Cruz-
Partida holding his gun, stating: “Does this person look scared? Because he
said at this time he was afraid for his life. Look at his face. That is a big fat
smile on his face. And you know why? It’s because he knows he has the
upper hand.” Under such circumstances, the jury also could have reasonably
concluded as much.
                                       III.
                                DISPOSITION
      The judgment is affirmed.




                                        20
                                           EAST, J.


WE CONCUR:



MARGULIES, ACTING P. J.



BANKE, J.




A160334
People v. Cruz-Partida




      
       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                      21
Trial Court:     Superior Court of San Mateo County

Trial Judge:     Donald J. Ayoob, Judge

Counsel:

Mary K. McComb, State Public Defender, Joy F. Haviland and Caroline C.
Cincotta, Deputy State Public Defenders for Defendant and Appellant.

Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A.
Canzoneri and George M. Hendrickson, Deputy Attorneys General for
Plaintiff and Respondent.




                                    22